UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 24, 2012 CAPITAL PROPERTIES, INC. (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation) 001-08499 05-0386287 (Commission File Number) (IRS Employer Identification Number) 100 Dexter Road, East Providence, Rhode Island 02914 (Address of principal executive offices) (401) 435-7171 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Item 5.07.Submission of Matters to a Vote of Security Holders. On April 24, 2012, Capital Properties, Inc. (the “Registrant”) held its 2012 Annual Meeting of Shareholders (the “Meeting”) in Providence, Rhode Island.Of the 3,745,834 shares of the Registrant’s ClassA common stock and 2,854,078 shares of the Registrant’s ClassB common stock outstanding as of the record date, 2,916,038 shares of Class A common stock and 2,168,712 shares of Class B common stock were present or represented by proxy at the Meeting.At the Meeting, the shareholders voted to elect two directors (by the holders of the Registrant’s Class A common stock only) and four directors (by the holders of the Registrant’s Class B common stock only) to serve for terms of one year and until their successors are elected and qualified.The voting results from the Meeting were as follows: ELECTION OF CLASS A DIRECTORS: FOR WITHHELD (01) Robert H. Eder (02) Todd D. Turcotte ELECTION OF CLASS B DIRECTORS: FOR WITHHELD (01)Matthew C. Baum (02)Alfred J. Corso (03)Harris N. Rosen (04)Craig M. Scott Item 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit No.Exhibit None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITAL PROPERTIES, INC. Date April 25, 2012 By: /s/Barbara J. Dreyer Barbara J. Dreyer Treasurer
